Appendix A to the Operating Expenses Limitation Agreement (as amended on December 28, 2012 to add Scharf Balanced Opportunity Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Scharf Fund Investor Class 1.25% Scharf Balanced Opportunity Fund Investor Class 1.20% ADVISORS SERIES TRUST SCHARF INVESTMENTS, LLC on behalf of the Funds listed on Appendix A By: /s/ Douglas G. Hess By: /s/ Brian A. Krawez Name: Douglas G. Hess Name: Brian A. Krawez Title: President Title: President
